         Case 1:21-cr-00269-CM Document 22 Filed 09/01/21 Page 1 of 3




                                                   September 1, 2021

BY ECF
Honorable Colleen McMahon
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:   United States v. Malik Sanchez,
      21 Cr. 269 (CM)

Dear Judge McMahon:

       I write to request that the Court modify Malik Sanchez’s bail conditions to
enable him to participate in a GED and work readiness program through
Opportunities for a Better Tomorrow (“OBT”). OBT has accepted Mr. Sanchez into
its program, with classes to begin on September 13. See Exhibit A (OBT Letter).

       A bail modification is needed because OBT class meetings are being
conducted virtually in light of the pandemic. Mr. Sanchez is presently allowed to
use the internet only for communications with counsel, mental health counselors,
and Pretrial Services. Mindful of Mr. Sanchez’s bail conditions, OBT proposes to
have him come to the OBT offices in Sunset Park, Brooklyn, to access the internet
under the supervision of OBT staff for class work only. I request that the Court
modify Mr. Sanchez’s bail conditions to permit him to access the internet under
these conditions.

      Pretrial Services consents to this request. The government defers to Pretrial
Services.

                                                   Respectfully submitted,
                                                    /s/
                                                   Clay H. Kaminsky
                                                   Assistant Federal Defender
                                                   (212) 417-8749 / (646) 842-2622

cc:   AUSA Kaylan Lasky
      USPSO Jonathan Lettieri (by email)
Case 1:21-cr-00269-CM Document 22 Filed 09/01/21 Page 2 of 3




         EXHIBIT A
                         Case 1:21-cr-00269-CM Document 22 Filed 09/01/21 Page 3 of 3




                         September 1, 2021
Sunset Park
882 3rd Ave              To Whom It May Concern:
Suite 10-10NE, Unit 18
Brooklyn, NY 11232
P: 718-369-0303          This letter is to verify that Malik Sanchez (DOB 11/20/2001) has enrolled in the Train &
F: 718-369-1518
                         Earn program at Opportunities for a Better Tomorrow. The Train & Earn program is a
Bushwick                 work readiness program that also incorporates TASC exam preparation courses for
25 Thornton Street
Brooklyn, NY 11206
                         students who are in need of their High School Equivalency Diploma.
P: 718-387-1600
F: 718-387-5005          Malik will begin classes on September 13, 2021 and complete the Train & Earn program
Jamaica                  on November 5, 2021. His class schedule will be Monday through Thursday from 9:30-
168-25 Jamaica Avenue    11:45am, with office hours for individual instructors offered by appointment on Fridays
Suite 202
Jamaica, NY 11432
                         from 9:30am-11:45am. Malik will be taking classes in Math, ELA (Reading and Writing),
P: 718-526-2984          Career Readiness, and Credentials/Financial Literacy. At the end of the Train & Earn
F: 212-202-6456          program, Malik will have a completed work readiness portfolio (including a resume, cover
Innovation Lab           letter, thank you letter, and resignation letter) and will have had the opportunity to earn a
87 35th Street           credential in Customer Service from the National Retail Federation. At that point, he will
2nd Floor
Brooklyn, NY 11232
                         also be eligible to obtain a paid internship at $15/hour for 175 hours to help him develop
P: 718-801-8970          his professional skills and experience.
info@obtjobs.org
www.obtjobs.org          Given the risks posed by Covid-19 and its variants, all of OBT’s Train & Earn classes will
                         be conducted virtually using Zoom for class meetings and Google Classroom for
                         assignments. Malik will be able to log into his classes at the OBT offices in Sunset Park,
                         Brooklyn. Either myself or Jessica Cuttone, Program Director, will be present with Malik
                         during his time in the office to ensure that he is only using internet access to log into Zoom
                         and Google Classroom in order to attend classes and complete any necessary coursework.

                         After November 5, 2021, OBT will then facilitate enrollment for Malik in Pathways to
                         Graduation, a Department of Education program that provides free classes to help students
                         earn their High School Equivalency Diploma. At this point Malik will begin an 8-week
                         blended learning model with in-person Social Studies and Science administered by DOE
                         instructors and continued Zoom-based Math and ELA administered by OBT instructors,
                         with continued use of Google Classroom in all classes. Malik will continue to access his
                         classes and assignments through Zoom and Google Classroom from OBT’s Sunset Park
                         office with staff supervision from myself, Ms. Cuttone, and/or DOE staff. Malik’s daily
                         schedule will be Monday through Friday from 9:00am-12:50pm and Friday from 9:00am-
                         12:30pm.

                         If you have any questions or would like to discuss anything further, please feel free to
                         reach out to me at swhitman-salkin@obtjobs.org or at 551-299-2188.

                         Sincerely,


                         Sarah Whitman-Salkin, LMSW
                         Social Worker
